 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GARY M. LEUIS
   Special Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-PO-00134-SAB
12                                Plaintiff,              MOTION AND ORDER TO CONTINUE
                                                          SUPRESSION HEARING TO APRIL 11, 2019 AT
13                          v.                            10:00 A.M.
14   ROSEMARY DOMINGUEZ,                                  COURT: Hon. Stanley A. Boone
15                               Defendant.
16

17          Plaintiff United States of America, by and through its counsel of record, McGregor W. Scott,

18 United States Attorney and Gary M. Leuis, Special Assistant U.S. Attorney, hereby moves as follows:

19          1.     This matter was set for a suppression hearing on February 21, 2019.

20          2.     The case agent, Van Roberts, is presently enrolled in the United States Marshals Service

21 Basic Training Academy at the Federal Law Enforcement Training Center, in Glynco, Georgia, and is
                                  st
22 unable to attend on February 21 .

23          3.     Mr. Roberts is without access to a computer but has provided an e-mailed statement of

24 his current situation, attached hereto as Exhibit A.

25          4.     The government now moves to continue the suppression hearing until April 11, 2019 at

26 10:00 a.m.
27          5.     The defendant opposes this request.

28 //

                                                          1
30
 1    Dated: February 14, 2019                              McGREGOR W. SCOTT
                                                            United States Attorney
 2

 3

 4                                                          /s/ GARY M. LEUIS
                                                            GARY M. LEUIS
 5                                                          Special Assistant U.S. Attorney

 6
                                                    ORDER
 7
            For good cause appearing, this Court continues the suppression hearing scheduled for February
 8
     21, 2019 to April 11, 2019 at 10:00 a.m. The defendant is ordered to appear.
 9
10 IT IS SO ORDERED.

11 Dated:      February 14, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
30
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     3
30
 1

 2

 3
                                                  EXHIBIT A
 4                                       Ranger Larry Robert’s Statement
                                U.S. v. Rosemary Dominguez - 1:18-po-00134-SAB
 5                            Government’s Motion to Continue Suppression Hearing
 6

 7

 8

 9 Leuis, Gary (USACAE)
10 From: Van Roberts <0roberts.lv@gmail.com>
     Sent: Wednesday, February 13, 2019 4:25 PM
11 To: Leuis, Gary (USACAE)
     Subject: Re: Statement
12

13
     Hi Gary,
14
     I will be at FLETC for US Marshals academy training until April 4, 2019. I am not able to miss portions
15
     of the training except for emergencies so I will not be able to testify at the suppression hearing.
16
     Let me know if you need anything else.
17
     Thank you.
18
     Van Roberts
19

20
21

22

23

24

25

26
27

28

                                                           4
30
